                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


UNITED STATES OF AMERICA,                      2:19-CR-20015-TGB

                 Plaintiff,

                                         ORDER DENYING MOTION
      vs.                                TO SUPPRESS EVIDENCE

OMAR LAMAR COOPER,

                 Defendant.


I.   Introduction
     Omar Cooper is charged with two counts of felon in possession of a

firearm in violation of 18 U.S.C. § 922. These charges stem from a search

of two properties associated with Mr. Cooper, one of which is his personal

residence (the “Nottingham House”), and the other is a house he owns

and from which he allegedly conducted sales of crack cocaine (the

“Berkshire House”). Mr. Cooper contends that the search of the

Nottingham House was unconstitutional because the affidavit supplied

in application of the search warrant “did not provide probable cause that

the home would contain evidence of a crime.” ECF No. 16, PageID.42

(citing U.S. Const. amend. IV). Accordingly, Mr. Cooper seeks to suppress

the evidence seized from the Nottingham House as “fruits of an unlawful

search.” ECF No. 16, PageID.43 (citing Wong Sun v. United States, 371
U.S. 471, 484 (1963)). Mr. Cooper does not contest the search of the

Berkshire House.

II.   Background

      As Mr. Cooper notes in his motion, nearly all of the facts recounted
in the affidavit supporting the warrant pertain to the Berkshire House.

In the section titled “Probable Cause,” Special Agent Dent provides 15

paragraphs of information in support of her application for the search
warrants. ECF No. 16-2, PageID.63–73. Of those 15 paragraphs, only

three deal with the Nottingham House. ECF No. 16-2, PageID.72–73. The

other 12 paragraphs focus on activities at the Berkshire House, providing

ample probable cause to support a search warrant for that location. For

this reason, Mr. Cooper does not challenge the warrant for the Berkshire

House. Rather, he contends that the three paragraphs about Nottingham
House are insufficient to establish probable cause to search his personal

residence.

      In Paragraph 18, SA Dent says that a confidential informant

(“DPD-1”) “understands” that Mr. Cooper uses the Nottingham House to

“cook” narcotics. ECF No. 16-2, PageID.72. DPD-1 says that this

information is based on conversations with Cooper, but DPD-1 did not

say that he or she personally witnessed Mr. Cooper or anyone else

cooking narcotics in the Nottingham House. ECF No. 16-2, PageID.72.

      In Paragraph 19, SA Dent says that at some time in November

2018, DPD-1 “personally observed a digital scale and a Pyrex jar
                                    2
(commonly used to cook crack cocaine) with white cloudy residue located

in the kitchen [, as well as] multiple large chunks of crack cocaine on the

kitchen counter next to the digital scale and Pyrex jar” at the Nottingham

House. ECF No. 16-2, PageID.72. SA Dent says that DPD-1 “observed
COOPER place large chunks of crack cocaine inside of a plastic bag

inside” the Nottingham House. ECF No. 16-2, PageID.72.

      In Paragraph 20, SA Dent states that “agents conducted
surveillance of [Nottingham House].” ECF No. 16-2, PageID.72. During

that surveillance, according to SA Dent, an agent “observed the dark gray

Ford F-150 backed into the driveway[,]” and SA Dent says that the

vehicle was similar to one seen at the Berkshire House previously being

driven by the Defendant. ECF No. 16-2, PageID.72–73.

      Both homes were searched on December 19, 2018. ECF No. 18,
PageID.88. A return1 is attached as an exhibit to Mr. Cooper’s motion,

showing numerous items that were apparently seized during the

searches. ECF No. 16-2, PageID.84–85. Those items include numerous

firearms and ammunition, multiple cell phones, cash, a small quantity of

what may be marijuana, six unidentified pills, two photographs of Mr.




1The return does not indicate the address from which these items were taken, and at
the hearing before the Court, the Government did not know whether the Return
showed items from both addresses or just one. Assistant United States Attorney Paul
Kuebler later informed the Court and counsel for Mr. Cooper via email that the return
attached to Mr. Cooper’s motion shows only the items taken from the Nottingham
House. The return therefore lists the evidence that Defendant is seeking to suppress.
                                         3
Cooper, miscellaneous proofs of residence for Mr. Cooper, and $1,100.00

in cash. ECF No. 16-2, PageID.84–85.

III. Argument

     Mr. Cooper argues that the information in the affidavit relating to
the Nottingham House is deficient. First, he argues that the information

about the Nottingham House comes from an uncorroborated tip provided

by an unnamed informant. ECF No. 16, PageID.47–52. Next, he argues
that the information provided by the informant was stale at the time the

affidavit was made, failing to provide probable cause of a “presently

existing condition” at the Nottingham House. ECF No. 16, PageID.52–

54. Lastly, Mr. Cooper argues that the evidence seized from the

Nottingham House “must be suppressed because the agents did not rely

upon the warrant in good faith.” ECF No. 16, PageID.54–55. He claims
that “the warrant affidavit so lacked the requisite indicia of probable

cause that it was ‘entirely unreasonable’ for an official to rely on it.” ECF

No. 16, PageID.55.

     The Government opposes this motion, arguing that “the facts that

established that Cooper was a member of a continual and ongoing drug

trafficking operation [make it] reasonable to conclude that he keeps

evidence of his illegal scheme in his residence.” ECF No. 18, PageID.95.

The Government responds that “‘facts showing that the residence has

been used in drug trafficking’ are not required to find probable cause”

when a defendant is involved in a “continual and ongoing drug trafficking
                                     4
operation.” ECF No. 18, PageID.95 (citing United States v. McCoy, 905

F.3d 409, 417–18 (6th Cir. 2018); and United States v. Brown, 828 F.3d

375, 383 & n.2 (6th Cir. 2016)) (quotation marks omitted).

      The Government notes that the affidavit relied on information from
DPD-1 and also from information gained during a traffic-stop on

December 12, 2018. ECF No. 18, PageID.96. In that stop—which appears

to be unrelated to the investigation of Mr. Cooper—a woman passenger
in the car informed police that she purchased drugs from the Berkshire

House, that the Berkshire House is owned by “O”2 (an alias for Mr.

Cooper), and that “O” carried a gun on his person. ECF No. 18,

PageID.96; ECF No. 16-2, PageID.69–70. She also provided a phone

number for “O” to police. ECF No. 18, PageID.96; ECF No. 16-2,

PageID.70. This information corroborated the tip from DPD-1, who also
said that Mr. Cooper carried a gun, and who provided the same phone

number for Mr. Cooper. Compare ECF No. 16-2, PageID.63 with ECF No.

16-2, PageID.69–70. The Government admitted at the hearing that no
one had verified whether this number actually belonged to Mr. Cooper,


2 The Government also points to an anonymous citizen complaint in September 2018
that stated a man known as “O” sold crack cocaine and heroin from the Berkshire
House. ECF No. 18, PageID.93. However, this tip described “O” as “a black male,
5’10”, 200 pounds.” Id. In his Reply, Mr. Cooper says that he is actually 6’2” and 315
pounds. ECF No. 20, PageID.109. Four inches in height, and over a hundred pounds
in weight between this description of “O” and Mr. Cooper’s actual build create more
doubt than certainty when it comes to connecting the anonymous citizen’s complaint
to Mr. Cooper. That Mr. Cooper owns the Berkshire House is undisputed however,
and other witnesses also tell the police that they know the owner of Berkshire House
by the nom de guerre, “O.”
                                          5
but that does not change the fact that two informants, independent of

each other, supplied the same information when they were identifying

Mr. Cooper.

     The Government opposes Mr. Cooper’s characterization of DPD-1
as an unreliable source, saying instead that DPD-1 had worked with the

police before and had proven to be reliable. ECF No. 16, PageID.98. The

Government also claims that because elements of DPD-1’s tip were
corroborated, DPD-1’s veracity has been established. ECF No. 16,

PageID.97–98.

     Lastly, the Government argues that if there was a flaw in the

showing of probable cause, the Good Faith Exception applies. ECF No.

18, PageID.99–101.

III. Standard of Review
     The Fourth Amendment provides:
           The right of the people to be secure in their
           persons, houses, papers, and effects, against
           unreasonable searches and seizures, shall not be
           violated and no Warrants shall issue, but upon
           probable cause . . . describing the place to be
           searched, and the persons or things to be seized.

U.S. Const. amend IV. The “chief evil” against which the Fourth

Amendment protects is the “physical entry of the home.” Payton v. New

York, 445 U.S. 573, 585 (1980); Thacker v. City of Columbus, 328 F.3d

244, 252 (6th Cir. 2003). The right to retreat into one’s home and “there

be free from unreasonable governmental intrusion” is at the heart of the
                                   6
Fourth Amendment. Kyllo v. United States, 533 U.S. 27, 31 (2001)

(quoting Silverman v. United States, 365 U.S. 505, 511 (1961)). “One of

the touchstones of the reasonableness requirement is that the police must

generally obtain a warrant based upon a judicial determination of
probable cause before entering the home.” Ziegler v. Aukerman, 512 F.3d

777, 785 (6th Cir. 2008). The job of the magistrate judge presented with

a search warrant application is “simply to make a practical, common-
sense decision whether, given all the circumstances set forth in the

affidavit . . . there is a fair probability that contraband or evidence of a

crime will be found in a particular place.” Illinois v. Gates, 462 U.S. 213,

238 (1983). The application must establish “a nexus between the place to

be searched and the evidence sought.” United States v. Carpenter, 360

F.3d 591, 594 (6th Cir. 2004) (en banc) (internal quotation marks
omitted). The magistrate or reviewing judge makes a probable cause

determination using a “totality-of-the-circumstances” analysis. Illinois v.

Gates, 462 U.S. 213, 238 (1983).

     The Court reviews the challenged warrant by “examining the

information contained within the four corners of the affidavit[.]” United

States v. Dyer, 580 F.3d 386, 390 (6th Cir. 2009). But line-by-line scrutiny

of the affidavit is improper when reviewing the magistrate judge’s

determination. See United States v. Allen, 211 F.3d 970, 973 (6th Cir.

2000) (en banc).


                                     7
IV.   Analysis

      Mr. Cooper makes three arguments in support of his contention

that the warrant for the Nottingham House lacked sufficient indicia of

probable cause. First, he argues that the information about the
Nottingham House came from an unreliable, unnamed informant. ECF

No. 16, PageID.47–52. Second, he argues that the information provided

by the informant was stale at the time the affidavit was made. ECF No.
16, PageID.52–54. Third, Mr. Cooper argues that the evidence seized

from the Nottingham House “must be suppressed because the agents did

not rely upon the warrant in good faith.” ECF No. 16, PageID.54–55. The

Court addresses each argument in turn.

      a.   The Warrant Affidavit Showed that DPD-1 Was
           Reliable and DPD-1’s Tips Were Corroborated
      Mr. Cooper says that the Police relied on hearsay information from

an unnamed confidential informant (DPD-1), and that “the Sixth Circuit

‘demands that an affidavit demonstrates more than simply blind faith in

the words of an affiant who claims his unnamed informant is reliable.’”

ECF No. 16, PageID.47 (quoting United States v. May, 399 F.3d 817, 823

(6th Cir. 2005)). Mr. Cooper insists “there must be ‘additional evidence

that buttress[es] the informant’s information’ before the court can find

probable cause.” ECF No. 16, PageID.16–17 (quoting May, 399 F.3d at
824). Mr. Cooper says that it is not enough for unnamed confidential

informants to be known as credible and reliable, generally, but their tips

                                    8
must also be “corroborated by independent police work.” ECF No. 16,

PageID.48 (citing United States v. Woosley, 361 F.3d 924, 927–28 (6th

Cir. 2004)).

     In Paragraph 5 of her affidavit, SA Dent—the agent who signed the
affidavit in support of the warrant application—stated:

           Detroit Police Department … has worked with
           DPD-1 in the past. Information from DPD-1 has
           led to the seizure of narcotics and several arrests.
           [Detroit Police Department] has found DPD-1 to be
           credible and reliable.
ECF No. 16-2, PageID.63. Mr. Cooper points out that neither SA Dent

nor the Bureau of Alcohol, Tobacco, Firearms, and Explosives had any

personal knowledge of DPD-1’s credibility or veracity. ECF No. 16,
PageID.49–50. Rather, he says that SA Dent’s statement here is “based

on hearsay information from the Detroit Police Department.” ECF No.

16, PageID.49. Mr. Cooper says that “agents failed to corroborate any of

the informant’s information regarding Nottingham—that is, besides the

fact that Cooper resides there.” ECF No. 16, PageID.50. Mr. Cooper says

that this, “by itself, is insignificant.” ECF No. 16, PageID.50 (citing
United States v. Gibson, 928 F.2d 250, 252–53 (8th Cir. 1991)).

     Mr. Cooper is correct that DPD-1 is an unnamed informant who was

unknown to the affiant herself. But the affiant was Special Agent Dent,

an agent with the Bureau of Alcohol, Tobacco, Firearms, and Explosives,

and SA Dent was working in concert with the Detroit Police Department


                                    9
to investigate Mr. Cooper. The Detroit Police Department told SA Dent

that they had worked with DPD-1 in the past, and that DPD-1’s

information had led to arrests and seizures of drugs.

     The Sixth Circuit “demand[s] consideration of an informant's
‘veracity, reliability, and ‘basis of knowledge’” when dealing with

information from an unnamed or confidential source. United States v.

Rodriguez–Suazo, 346 F.3d 637, 646 (6th Cir. 2003) (quoting United
States v. Smith, 182 F.3d 473, 477 (6th Cir. 1999)). But the Magistrate

Judge was not demonstrating “simply blind faith in the words of an

affiant who claims [her] unnamed informant is reliable.” See United

States v. Ferguson, 252 F. App’x 714, 721 (6th Cir. 2007). When SA Dent

included that DPD-1 was an informant known to Detroit Police, and who

had been used successfully by Detroit Police in the past, she did more
than simply claim DPD-1 was reliable—she showed it. The Magistrate

Judge considered that assertion in light of the other information in the

affidavit, meeting the Sixth Circuit’s demand for consideration of the

totality of information about the informant’s veracity, reliability, and

basis of knowledge.

     DPD-1’s information was not just that Mr. Cooper was involved in

ongoing drug sales from the Berkshire House and that he lived in the

Nottingham House. DPD-1 also stated that Mr. Cooper carried a gun on

his person and, that at the Nottingham House, DPD-1 saw “large chunks

of crack cocaine on the kitchen counter next to the digital scale and Pyrex
                                    10
jar,” and that he personally observed Mr. Cooper putting large chunks of

crack cocaine into a plastic bag. When DPD-1 proved himself trustworthy

with his information about the Berkshire House—information which all

appeared to be accurate—DPD-1’s information about Nottingham House
achieved also a higher level of believability. There is no requirement that

police supply corroboration for every element of information provided by

confidential informants, particularly when the informant is known to
them, and has demonstrated him or herself to be trustworthy and

accurate in their tips.

     b.    The Information Was Not Stale
     Mr. Cooper argues that the information from DPD-1—specifically,

that he saw drugs in the Nottingham House in November—is too old

(“stale”) to justify a search of the home on December 19th. The
Government responds that Mr. Cooper was involved in an ongoing and

continuous endeavor to manufacture and sell drugs, so the information

is “fresh” so long as the endeavor continues.

     Information in an affidavit for a warrant must be “closely related to

the time of the issuance of the warrant as to justify a finding of probable

cause at that time.” Sgro v. United States, 287 U.S. 206, 210 (1932). When
the information in an affidavit becomes too old—“stale”—then that

information may no longer support the determination of probable cause.

See United States v. Frechette, 583 F.3d 374, 377–78 (6th Cir. 2009)

(citing United States v. Spikes, 158 F. 3d 913, 923 (6th Cir. 1998)).
                                    11
     There is no bright line after which information is considered too old,

rather, the freshness of information relates to the specifics of the alleged

crime. Magistrates must consider a variety of factors, such as “the

character of the crime (chance encounter in the night or regenerating
conspiracy?), the criminal (nomadic or entrenched?), the thing to be

seized (perishable and easily transferable or of enduring utility to its

holder?), [and] the place to be searched (mere criminal forum of
convenience or secure operational base?).” United States v. Hammond,

351 F.3d 765, 771–72 (6th Cir. 2003) (quoting United States v. Greene,

250 F.3d 471, 480–81 (6th Cir. 2001).

     Mr. Cooper argues that warrants related to drug sales require

fresh, contemporaneous information, “because drugs are usually sold and

consumed in prompt fashion.” ECF No. 16, PageID.53 (citing Frechette,
583 F.3d at 378). Mr. Cooper says that, because of this, “there is no reason

to believe that drugs or any other contraband would be in the residence

[several weeks] after the alleged observation.” ECF No. 16, PageID.53.

     But the Government included facts in the affidavit suggesting that

Mr. Cooper was involved in a “continual and ongoing” operation to sell

drugs. Consequently, there was reason to believe that, because drugs are

sold “in prompt fashion,” it is necessary for them to be replenished in

similarly prompt fashion, and that, DPD-1’s information from some time

in November that there was crack at the Nottingham house was not stale

as of the search date, where the totality of circumstances present an on-
                                    12
going and continual operation and connection between Mr. Cooper’s

residence and the Berkshire house where the drugs were being sold. See

United States v. McCoy, 905 F.3d 409, 417 (6th Cir. 2018) (“Evidence of a

defendant’s ongoing course of unlawful conduct may make it reasonable
to conclude that he keeps evidence of his illegal scheme in his home.”);

United States v. Hammond, 351 F.3d 765, 772 (6th Cir. 2003) (Five month

old tip that “dope” was on a property was not stale because “the crime of
drug trafficking is ongoing, the defendant's location is established, the

drugs were likely to be there for an indefinite period of time, and the place

to be searched constituted a secure operational base.”).

     Lastly, it is significant that the affidavit did not focus only on drugs

and drug trafficking, but also illegal possession of weapons.           The

warrants were issued to look for weapons kept by Mr. Cooper, who is
prohibited from possessing guns. Unlike drugs, a gun “commonly

remains in a person’s possession” according to the Government. ECF No.

18, PageID.97. The Court is inclined to agree, especially when the facts

suggest possession of a firearm is needed for protection or intimidation of

others in connection with drug trafficking, rather than in connection with

a firearms selling operation.

     c.    There Was Sufficient Probable Cause to Search the
           Nottingham House, so the Good Faith Exception Does
           Not Apply




                                     13
      The Good Faith Exception only examines the actions of the officers

carrying out a facially deficient warrant. Because there was adequate

probable cause to support the warrant, the Court does not need to apply

the Good Faith Exception; officers carried out a lawfully issued and
adequate search warrant.

      V. Conclusion

      For all of the above reasons, Defendant’s Motion to Suppress
Evidence (ECF No. 16) is hereby DENIED.

      It is so ORDERED.


      DATED this May 24, 2019.

                                      BY THE COURT:


                                      /s/Terrence G. Berg
                                      TERRENCE G. BERG
                                      United States District Judge



                          CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing document was mailed to the parties of
record on this date, May 24, 2019, by electronic and/or ordinary mail.


                                             S/A. Chubb
                                             Case Manager and Deputy Clerk




                                        14
